[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is a civil action wherein the plaintiff claims that during the months of July, August and September of 1986 he and the defendant, Dante Ricardi, engaged in the business of buying and selling flowers. This business was carried on at a farmers mart in Hartford. The plaintiff alleges that there was an oral agreement between the two to split the net profits from the business on a 50-50 basis.
There is no written evidence of the alleged oral contract between the parties and the defendant denies it. The daughter of the defendant, former spouse of the plaintiff, testified that she had no knowledge as to whether or not there was any such agreement.
The plaintiff claims that the average income during the weeks of these months would be $1,200 on Monday, $1,400 on Wednesday and $2,000 to $2,400 on Friday. The plaintiff further testified as to the approximate cost of the acquisition of the flowers from a wholesaler in Cheshire and gave some reasonable explanation to the cost of gasoline for the truck, which cost should be deducted from any gross income in order to arrive at a net profit for division. In any event, the plaintiff further testified that the defendant indicated to him that in the prior years that he had engaged in this business his profits averaged $25,000 to $30,000 a year.  However, the defendant admitted to the plaintiff that in this particular year the only profit shown was approximately $20,000 and that his share was $10,000.
Considering the testimony of the witnesses the court finds that the evidence offered by the plaintiff is more credible than the evidence offered by the defendant and accordingly    finds that there was the said oral agreement and that there were, by admission of the defendant profits of $20,000 to be divided between the parties.
The allegations of the defendant in his special defense are without merit from the stand point of the evidence before the court and as claims of law.
Accordingly, judgment is entered for the plaintiff to recover of the defendant the sum of $10,000. Costs are allowed as may be taxed by the clerk.
It is so ordered.
HIGGINS, J. CT Page 6637